DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the product invention as represented through claims 14-21 and 24-27 in the reply filed on 12/23/2020 is acknowledged whereby claims 28 and 29 are withdrawn from further consideration at this time.
The traversal is on the ground(s) that the invention of claims 28 and 29 includes all limitations of claims 14-21 and 24-27.  This is not found persuasive because the product bolt invention does not require a ‘blank’ for example as that is apparently an intermediate part used during the process of making a bolt or ‘step’ of rolling for example wherein one of ordinary skill in the art would recognize the structure of the claimed product is consistent with formation by other well-known processes such as casting, CNC, metal-powder, etc..  Furthermore, the process of making a bolt as set forth in claim 28 for example does not require transition threads comprise 4 to 5 threads which are close to the screw cap or the diameter of the flexible bar is 0.85 times a nominal diameter of the bolt for example among the several structural limitations required as part of the product bolt.  
The requirement is still deemed proper and is therefore made FINAL.
Claims of different groups which include some details or special technical features in common may be considered ‘linking claims’ but do not preclude the proper 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-21, 24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 5,779,416 to Sternitzky in view of U.S. Pat. No. 4,189,975 to Nisida
Sternitzky ‘416 teaches limitations for a “bolt” - 10, “comprising a screw cap” – 26, “and a bolt bar” – including 20,22, “wherein the bolt bar comprises a positioning bar” – a first portion 22 rightward as shown in Fig 1 for example, “a flexible bar” – a reduced 
Although reference discloses an undercut at the threaded connection for reducing loading to the first threads for a more even load distribution to the threads as a whole, the reference does not disclose limitation of “and wherein the threaded portion comprises standard threads and transition threads, the transition threads are formed between the flexible bar and the standard threads, and a thread height of the transition threads is smaller than a thread height [[(HO)]] of the standard threads, wherein the thread height [[(HO)]] of the standard threads keeps constant”.  However, Nisida ‘975 for example teaches that it’s well known in the art to provide a transition portion of tapered threads height leading toward full height threads to result in a more even distribution of load to the threads as a whole.  It would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide the bolt of Sternitzky ‘416 with transition threads leading to the full height threads as taught by Nsida ‘975 for example in order to result in a more even load distribution as opposed to providing a cutback portion not having threads within the threaded connection zone as a well-known equivalent in the art for reducing stress to the first couple threads.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement.
and wherein a diameter of the flexible bar is smaller than a diameter of the positioninq bar” – as shown, “and a diameter of the anti-shearinq stand is equal to the diameter of the positioninq bar” – as shown.  
As regards claim 15, Nsida ‘975 as relied on teaches further limitation of “each of the transition thread is formed in a manner that a thread crest is partially truncated” – as shown.  
As regards claim 16, Nsida ‘975 as relied on teaches further limitation of “thread height of the transition threads gradually increases toward the standard threads” – as shown.  
As regards claim 17, Nsida ‘975 as relied on teaches further limitation of “a thread crest line of the transition threads is of an oblique line shape or a curve shape” – oblique angle shown anticipates broad alternatively-recited limitation.  
As regards claim 18, Nsida ‘975 as relied on teaches further limitation of “the thread crest line forms a tapered angle with respect to an axis of the bolt; and wherein a range of the tapered angle is from 1 degree to 10 degrees” – Nisida ‘975 discloses embodiment having any angle in a range of angles for the transition threads, i.e., :
“A screw-bolt having crest-cut-off threads with their heights progressively decreased to not more than 3/4 times the basic height in the screwing up direction at a gradient ranging from 60/100 to 3/100 over that of the axial length of the threaded part of the bolt which is located between the unthreaded part and the complete thread” 

wherein a gradient of 3/100 – 60/100 is equivalent to 1.72 – 31 degrees and anticipates broad limitation.  

“A screw-bolt having crest-cut-off threads with their heights progressively decreased to not more than 3/4 times the basic height in the screwing up direction at a gradient ranging from 60/100 to 3/100 over that of the axial length of the threaded part of the bolt which is located between the unthreaded part and the complete thread” 

wherein a gradient of 3/100 – 60/100 is equivalent to 1.72 – 31 degrees and anticipates broad limitation.    
As regards claim 20, although Nisida  ‘975 as relied on discloses seven the transition threads comprise 4 to 5 threads which are close to the screw cap.  
As regards claim 21, although Nisida  ‘975 embodiment wherein 6 threads close to the screw cap comprising the transition have truncated thread height, the reference does not illustrate “the transition threads comprise 4 to 5 threads which are close to the screw cap”.  However, it would have been obvious to one of ordinary skill in the art to provide the transition threads comprise 4 to 5 threads instead of 6 to adapt the disclosed invention to a particular thread application provided that such application meets further disclosed criteria including :
“the plurality of crest-cut-off threads of the character described are formed to occupy at least a portion (hereinafter called a tapered portion) of the effective threaded part of the external thread member such that upon setting up engagement with the internal thread member the following condition is satisfied: 
(1)   0.1L<l<0.9L 

8)   Where the diameter of the unthreaded part of the external thread member is larger than the minor diameter of the external thread, the external bottom contiguous the leading flank of the last crest-cut-off thread is cleared up to the unthreaded part in a moderate curve in order to avoid an unduly large concentration of tensile stress at a separation between the threaded and unthreaded parts of the external thread member.”.
As regards claim 24, Sternitzky ‘416 as relied on teaches further limitation of “the diameter of the flexible bar is 0.85 times a nominal diameter of the bolt” – Sternitzky ‘416 as relied on describes :
“the difference a between the major diameter and the reduced diameter portion or undercut 48 is significant. To optimize both the pre-load that the stud can carry, and the high-cycle fatigue capability of the stud, the undercut diameter should be between 3 to 5 thread pitch less than the major diameter. For example, if the stud threads are 10 threads per inch, then he pitch is0.1 inch. If the major diameter is 2 inches, then the undercut diameter would need to be between 1.7 and 1.5 (between 2-(3.times.0.1) and 2-(5.times.0.1)).“

wherein reduced diameter/unreduced diameter portion as described is equivalent to between 75-85%.
As regards claim 26, Sternitzky ‘416 as relied on teaches further limitation of “wherein the anti-shearing stand is arranged such that when two or more connected pieces are connected by the Page 3 of 7Application No. 15/777,049PATENT bolt, the anti-shearing stand is located at a joint surface where the connected pieces are jointed” – Although reference does not illustrate arrangement as functionally recited, it is noted that the ‘two or more connected pieces’ are functionally recited as part of some intended use and not required as part of the invention.  It is examiner’s position that one of ordinary skill in the art would recognize 
As regards claim 27, Sternitzky ‘416 as relied on teaches further limitation of “anti-shearing stand is arranged such that when two or more connected pieces are connected by the bolt, the anti-shearing stand is located at a joint surface where the connected pieces are jointed” – Although reference does not illustrate arrangement as functionally recited, it is noted that the ‘two or more connected pieces’ are functionally recited as part of some intended use and not required as part of the invention.  It is examiner’s position that one of ordinary skill in the art would recognize that the prior art structure including arrangement with regard to ‘anti-shearing stand’ is inherently capable of being arranged and used with suitable-dimensioned connected pieces as recited due to its intermediate location along the length of the prior art bolt.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677